Citation Nr: 0604832	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for a disability 
manifested by fatigue, due to an undiagnosed illness.  

3.  Entitlement to service connection for a respiratory 
disability manifested by breathing problems, due to an 
undiagnosed illness.  

4.  Entitlement to service connection for a thoracolumbar 
spine disability.  

5.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1981 
to July 1992.  From June 7, 1991 to August 26, 1991, he 
served in Southwest Asia.  Following his discharge from 
active military duty in July 1992, he had service with the 
United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO denied 
service connection for an eye disorder; a disability 
manifested by fatigue, due to an undiagnosed illness; a 
respiratory disability manifested by breathing problems, due 
to an undiagnosed illness; a thoracolumbar spine disability; 
and a cervical spine disorder.  

The issues of entitlement to service connection for 
thoracolumbar and cervical spine disorders will be addressed 
in the REMAND portion of the decision below and are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal for service connection for an eye 
disability; a disability manifested by fatigue, due to an 
undiagnosed illness; and a respiratory disability manifested 
by breathing problems, due to an undiagnosed illness.  

2.  The veteran's only eye disability is refractive error.  

3.  The veteran did not exhibit a chronic eye disability in 
service, and a chronic eye disability is not otherwise 
associated with his active duty.  

4.  There are no signs (in the medical sense) of objective 
evidence perceptible to an examining physician of an 
undiagnosed disability manifested by symptoms of fatigue, or 
other non-medical indicators that are capable of independent 
verification.  

5.  The veteran's complaints of shortness of breath and 
wheezing have been associated with smoking.  


CONCLUSIONS OF LAW

1.  A chronic eye disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  A disability manifested by fatigue is not the result of 
an undiagnosed illness for compensation purposes.  
38 U.S.C.A. §§ 1117, 1118, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005); & 38 C.F.R. § 3.317 (2001) & (2005).  

3.  A respiratory disability manifested by breathing problems 
is not the result of an undiagnosed illness for compensation 
purposes.  38 U.S.C.A. §§ 1117, 1118, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005); & 38 C.F.R. § 3.317 (2001) & 
(2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also, Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In the May 2001 letter, the RO informed the 
veteran of VA's duties to notify and to assist him in regard 
to his claims for service connection for an eye disorder; a 
disability manifested by fatigue, due to an undiagnosed 
illness; and a respiratory disability manifested by breathing 
problems, due to an undiagnosed illness.  The letter was 
furnished to the veteran prior to the RO's initial denial of 
these service connection claims in July 2003.  Clearly, the 
timing requirements of VCAA notification have been met.  

The May 2001 letter, along with the July 2003 rating action 
and the March 2004 statement of the case (SOC), informed the 
veteran of the type of evidence necessary to support these 
service connection claims.  Also, the July 2003 rating 
decision and the March 2004 SOC notified the veteran of the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denials of these issues.  

Furthermore, the May 2001 letter notified the veteran that 
the RO would make reasonable efforts to help him obtain 
necessary evidence but that he must provide enough 
information so that the agency could request the relevant 
records.  Also, the RO discussed the attempts already made to 
obtain pertinent evidence.  Further, the RO notified the 
veteran of his opportunity to submit "any additional 
information or evidence that . . . [he] want[ed] . . . [the 
agency] to get for . . . [him]."  Thus, he may be considered 
advised to submit all pertinent evidence in his possession.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Moreover, the Board finds that the RO has complied with the 
duty to assist provisions of the VCAA.  The RO has made 
multiple attempts to obtain the veteran's service medical 
records, but these reports are unavailable.  In a March 2003 
memorandum entitled, "Formal Finding Of Unavailability Of 
Service Records," the RO documents its unsuccessful efforts 
to obtain the veteran's service medical records.  By this 
memorandum, as well as letters dated in July 2001, February 
2002, June 2002, October 2002, and March 2003, the RO advised 
the veteran of the unavailability of his service medical 
records, his opportunity to submit any service medical 
records in his possession, and alternative sources of such 
evidence.  In the May 2001 VCAA notification letter, the RO 
asked the veteran to inform the agency if he had "any 
military medical records which . . . [he had] not previously 
sent to . . . VA."  Also, following the April 2005 personal 
hearing before the undersigned Veterans Law Judge, the 
veteran's record was held open for 30 days to accord him an 
opportunity to submit additional evidence, including lay 
statements.  Although at the April 2005 hearing the veteran 
submitted copies of some service medical records from his 
reserve service, he submitted no additional documents during 
the 30 days following the hearing.  

All available post-service treatment records adequately 
identified by the veteran have been associated with the 
veteran's claims folder.  In addition, the veteran has been 
accorded pertinent VA examinations during the current appeal.  
Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's claims for service connection for an eye 
disorder; a disability manifested by fatigue, due to an 
undiagnosed illness; and a respiratory disability manifested 
by breathing problems, due to an undiagnosed illness.  
Accordingly, the Board will proceed to adjudicate these 
issues based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

A.  Service Connection For A Chronic Eye Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

The veteran asserts that he began to experience loss of 
vision during his active military duty in Germany and that 
during his service in Germany he was told that he had a 
retinal scar.  See, e.g., 2005 hearing transcript (T.) 
at 10-11.  Significantly, however, the competent evidence of 
record does not support the veteran's assertions.  

As previously discussed in this decision, the service medical 
records from the veteran's period of active military duty are 
unavailable.  However, VA and private post-service medical 
records which have been obtained and associated with the 
veteran's claims folder do not provide a diagnosis of a 
chronic eye disability.  While the VA eye examination 
conducted in May 2003 included the veteran's complaints of 
blurred vision in both eyes since approximately 1991, this 
evaluation was essentially negative except for the presence 
of bilateral refractive error.  A retinal scar was not shown.  
As such, the only diagnosed eye disability shown on 
examination was determined to be refractive error 
(specifically characterized as hyperopia and presbyopia) of 
both eyes.  

The claims folder contains no competent evidence associating 
the veteran's refractive error to an injury or trauma 
sustained during service.  (Importantly, the retinal scar 
asserted by the veteran to have been found during his active 
military duty in Germany was not shown on recent VA 
examination.)  In the absence of some associated in-service 
traumatic event or injury, refractive error of the eye is not 
considered to be a disability or injury for which VA 
compensation benefits may be authorized.  See, 38 C.F.R. 
§ 3.303(c) (2005).  See also, McNeely v. Principi, 3 Vet. 
App. 357, 364 (1992) and Browder v. Brown, 5 Vet. App. 268, 
272 (1993).  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a chronic eye disability.  The doctrine of 
reasonable doubt is, therefore, not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  




B.  Service Connection For Disabilities Due To Undiagnosed 
Illnesses

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. §3.317(a)(1) (2001).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2001).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service- connected for 
the purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).  

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
involved an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  See also, 38 C.F.R. 
§ 3.317 (2005).  

In the present case, service personnel records indicate that 
the veteran served in Southwest Asia from June 7, 1991 to 
August 26, 1991 and received the Southwest Asia Service 
Medal.  He is, therefore, considered to be a Persian Gulf 
veteran for purposes of the undiagnosed illness provisions.  

1.  Service Connection For A Disability Manifested By 
Fatigue, Due To An Undiagnosed Illness

The veteran reports feeling constantly tired and "run down" 
since he returned home from the Persian Gulf.  See, 
T. at 11-13.  The veteran's symptomatology has not been 
attributed to a known diagnosis.  Although the examiner who 
conducted the August 2001 VA Persian Gulf evaluation 
recommended further testing to rule out sleep apnea, the 
veteran declined the study.  According to a June 2003 
addendum, the examiner who conducted the April 2003 VA 
Persian Gulf examination recommended further testing to rule 
out nocturnal apnea syndrome (due to the veteran's complaints 
of poor sleeping habits and snoring at night), but the claims 
folder contains no evidence that this study was completed.  

The examiners who conducted the August 2001 and April 2003 VA 
Persian Gulf examinations acknowledge that the veteran's 
subjective complaints of fatigue represent a chronic problem.  
However, neither of these evaluations provides objective 
evidence perceptible to the examining physician of an 
undiagnosed disability manifested by symptoms of fatigue.  In 
fact, according to a June 2003 addendum, the examiner who had 
conducted the April 2003 VA Persian Gulf examination 
concluded that the veteran's symptoms do not meet the 
criteria for chronic fatigue syndrome.  Further, the 
remainder of the medical records included in the claims 
folder do not provide any evidence of treatment for the 
veteran's complaints of fatigue.  In addition, the claims 
folder contains no non-medical indicators of fatigue that are 
capable of independent verification.  

Without signs (in the medical sense) of objective evidence 
perceptible to an examining physician of an undiagnosed 
disability manifested by symptoms of fatigue, or other 
non-medical indicators that are capable of independent 
verification, service connection for a disability manifested 
by fatigue, due to an undiagnosed illness, cannot be granted.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The preponderance of 
the evidence is, therefore, against the claim for service 
connection for a disability manifested by fatigue, due to an 
undiagnosed illness.  The reasonable doubt doctrine is not 
for application, and the claim must be denied.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

2.  Service Connection For A Respiratory Disability 
Manifested By Breathing Problems, Due To An Undiagnosed 
Illness

The veteran describes shortness of breath and wheezing with 
heavy exertion, since his return home from the Persian Gulf.  
See, T. at 11-12.  Physical examinations, chest X-rays, and 
pulmonary function tests are negative for any objective 
findings of respiratory pathology.  

Significantly, the veteran's respiratory symptoms have been 
associated with his smoking and nicotine dependence.  At an 
August 2001 VA Persian Gulf evaluation, the veteran reported 
smoking one pack of cigarettes per day for the past 30 years.  
In an addendum dated on the following day in August 2001, the 
examiner who had conducted the examination noted that, 
although the veteran was attempting to stop smoking, he 
continued to be dependent upon nicotine.  Significantly, in a 
June 2003 addendum, the examiner who had conducted an April 
2003 VA Persian Gulf examination concluded that the veteran's 
shortness of breath is "[a]s likely as not . . . associated 
with his previous smoking."  

At the April 2005 personal hearing, the veteran testified 
that he had stopped smoking five to ten years ago.  T. at 12.  
Importantly, however, even though the veteran may have 
recently stopped smoking, the fact remains that he has a 
history of over 30 years of smoking one pack of cigarettes 
per day.  Further, a VA physician has associated the 
veteran's respiratory problems, including his difficulty 
breathing upon heavy exertion, with his history of smoking.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis, or known cause, to account for 
the symptomatology.  As the veteran's symptoms of shortness 
of breath and wheezing with heavy exertion have been 
determined to be the result of smoking (or nicotine 
dependence), a diagnosed disorder, the Board must conclude 
that there is no legal entitlement to consider under either 
the old or amended undiagnosed illness provisions.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The preponderance of the evidence is, therefore, against the 
claim for service connection for a respiratory disorder 
manifested by breathing problems, due to an undiagnosed 
illness.  The reasonable doubt doctrine is not for 
application, and the claim must be denied.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for an eye disorder is denied.  

Service connection for a disability manifested by fatigue, 
due to an undiagnosed illness, is denied.  

Service connection for a respiratory disability manifested by 
breathing problems, due to an undiagnosed illness, is denied.  


REMAND

Throughout the current appeal, the veteran has asserted that 
he injured his back (including his cervical spine and lumbar 
spine) during active military duty when he moved a very large 
dishwashing machine and when he completed numerous tasks 
involving the lifting of heavy boxes.  See, e.g., T. at 7-10.  
According to the veteran's testimony, when he moved the 
dishwasher, he specifically "felt a crack in . . . [his] 
back . . . [which felt like a] sharp, shooting pain."  
T. at 7.  

In support of these contentions, the veteran submitted a lay 
statement in October 2002.  According to this lay statement, 
a fellow serviceman who had helped the veteran move the 
dishwasher during their active military duty witnessed the 
veteran injure his back at that time.  

The Board acknowledges that service medical records from the 
veteran's period of active military duty are not available.  
However, post-service VA medical records reflect the 
veteran's repeated complaints of low back pain as well as 
diagnoses of "degeneration of intervertebral discs" and 
arthritis between June 2001 and February 2004.  Specifically, 
X-rays taken of the veteran's lumbosacral spine in June 2001 
reflect findings of degenerative disc disease with minimal 
joint space narrowing and osteophyte formation at T12-L1 and 
L3-L4.  Furthermore, according to the report of the April 
2003 VA Gulf War examination, X-rays show mild but prominent 
degenerative joint disease at the L5 level, significant 
degenerative joint disease at the lower thoracic spine, and 
foraminal narrowing at the C3-C4 and C5-C6 levels.  

In view of these post-service medical findings, the Board 
concludes that a remand of the veteran's claims for service 
connection for disabilities of his thoracolumbar spine and 
cervical spine is necessary.  On remand, the veteran should 
be accorded a pertinent VA examination to determine whether 
his current thoracolumbar spine and cervical spine conditions 
are consistent with his purported in-service back injury.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should procure copies of all 
records of low and middle back, as well 
as neck, treatment that the veteran has 
received at the VA Medical Center in 
Albuquerque, New Mexico since February 
2004.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
thoracolumbar spine and cervical spine 
disorder(s) that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

All pertinent low and middle back, and 
neck, pathology, which is found on 
examination, should be noted in the 
report of the evaluation.  Further, the 
examiner should express an opinion as to 
whether there is a 50 percent probability 
or greater that any diagnosed 
thoracolumbar spine and cervical spine 
disorder(s) is(are) consistent with the 
veteran's purported in-service injuries 
to his back.  See, e.g., T. at 7-10.  

3.  The AMC should then re-adjudicate the 
issues of entitlement to service 
connection for a disability of the 
thoracolumbar spine and a disability of 
the cervical spine.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


